DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a processing subsystem” of claim 1; and
“a storage device” of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the flexible substrate (20) comprises one or more contact sensors (40) connected to each other in a form of a matrix” in lines 6-7 and “the one or more contact sensors (40) are configured to generate a contact signal” in lines 7-8, but it is not clear if the invention of claim 1 requires a single contact sensor or a plurality of contact sensors.  The recitation “one or more contact sensors” suggests that there may be only one contact sensor.  The recitation “a contact signal” suggests that there can only be one contact sensor since a plurality of sensors cannot generate a single contact signal.  In contract, “in a form of a matrix” requires a plurality of contact sensors since a single contact sensor cannot form a matrix.  These competing interpretations cause confusion as to how many contact sensors and/or contact signals are required.  This confusion renders claim 1 indefinite.
Claim 1 recites “a contact of the at least one part of the body of the corresponding at least one user with the mat (20)” in lines 23-25, but it is not clear if this contact is the same as, related to, or different from “a contact of at least one part of a body of the corresponding at least one user with the mat” of claim 1, lines 8-10.  If they are the same, “a contact of the at least one part of the body of the corresponding at least one user with the mat (20)” in lines 23-25 should be “the contact of at least one part of a body of the corresponding at least one user with the mat”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent recitation of “the contact” should make clear which recitation is being referred to.
Claims 2-7 are rejected by virtue of their dependence from claim 1.
Claim 3 recites “a form of a matrix” in lines 6-7, but it is not clear if this contact is the same as, related to, or different from “a form of a matrix” of claim 1, line 7.  If they are the same, “a form of a matrix” in lines 6-7 should be “the form of the matrix”.  If they are different or related, their relationship should be made clear; they should be clearly distinguished from each other; and any subsequent recitation of “the form of the matrix” should make clear which recitation is being referred to.
Claim 7 recites “the position signal” in line 3 in which there is insufficient antecedent basis for this recitation in the claim.  Also, it is not clear what relationship this position signal has with the other recitation of the claim since it appears wholly separate from any recitation that has come before it.  Where did the position signal come from?
Claim 8 recites “A method (300) for monitoring an exercise posture of at least one user comprising...” in lines 1-2 and the step of “monitoring the exercise posture of the at least one user (360)” in line 14.  The preamble recites a function that appears to be carried out in the self-contained step of line 14.  However, it is not clear what the intervening steps of:
“storing a pre-defined set of exercise posture signals (310); 
generating a contact signal upon making a contact of at least one part of the body of the corresponding at least one user with the mat while performing the at least one exercise (320);
receiving an angle signal generated upon measuring the angle of the at least one part of the body of the corresponding at least one user when the at least one user makes the contact with the mat (330); 
combining the contact signal and the angle signal and generating a combined signal (340); 
comparing the combined signal with the pre-defined set of exercise posture signals (350)” 
in lines 3-13 have to do with the preamble or the self-contained step of line 14.  The steps recited in lines 3-13 seem wholly unrelated to the self-contained step of line 14.  What is the relationship of the steps recited in lines 3-13 relative to either the recited function of the preamble and/or the self-contained step of line 14?  Clarification of the relationship between the steps recited in lines 3-13 and the step in line 14 is required.
Claim 8 recites “the angle of the at least one part of the body of the corresponding at least one user” in lines 7-8 in which there is insufficient antecedent basis for this recitation in the claim.
Claim 9 is rejected by virtue of its dependence from claim 8.
Claim 9 recites “a monitored exercise posture of the at least one user” in line 2, but it is not clear if this recitation is the same as, related to, or different from “the exercise posture of the at least one user” that is monitored in claim 8, line 14.  If they are the same, “a monitored exercise posture of the at least one user” in line 2 should be “the monitored exercise posture of the at least one user”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0364059 (Marks), in view of FR 2952207 (Warion), and further in view of U.S. Patent Application Publication No. 2016/0015280 (Hyde).
Marks teaches a system to monitor an exercise posture of at least one user comprising:
a mat (the bottom cover 14 of Marks) configured to allow the at least one user to perform at least one exercise; 
a flexible substrate (the sensor layer 16 of Marks) placed on top of the mat (the bottom cover 14 of Marks), wherein the flexible substrate (the sensor layer 16 of Marks) comprises one or more contact sensors connected to each other in a form of a matrix (the sensors in the sensory layer 16 of Marks; paragraph 0040 of Marks), and the one or more contact sensors (the sensors in the sensory layer 16 of Marks; paragraph 0040 of Marks) are configured to generate a contact signal upon making a contact of at least one part of a body of the corresponding at least one user with the mat (the bottom cover 14 of Marks) while performing the at least one exercise on the mat (the bottom cover 14 of Marks); 
a processing subsystem (the processing system 300 of Marks) operatively coupled to the flexible substrate (the sensor layer 16 of Marks), and configured to: receive the contact signal generated by the one or more contact sensors (paragraph 0045 of Marks); receive an angle signal generated by at least one inertial sensor (receiving signals from the gyroscopic sensors of Marks; paragraph 0059 of Marks) upon measuring an angle of the at least one part of the body of the corresponding at least one user when the at least one user makes the contact with the mat (the bottom cover 14 of Marks) while performing the at least one exercise on the mat (the bottom cover 14 of Marks).
Marks teaches the coupling of the mat with gyroscopic sensors to correct postures based on body measurements including height and weight, weight distribution, length and timing of posture held, and position of the user’s upper body which may not be in contact with the mat (paragraph 0059 of Marks). Marks also teaches that provisions can be made for reading of directional movement including spiral movements of energy lines (meridians) through the body (nadis); lifting and alignment of bones and skeletal structure, musculature, the pelvis, shoulders, spine, vertebrae, and vertebral column (paragraph 0059 of Marks).  Marks further teaches that biofeedback and instruction can be provided based such provisions (paragraph 0059 of Marks).  Thus, Marks teaches the use of gyroscopic sensors to measure directions and orientations of the body parts not in contact with the mat for the purposes of providing feedback so as to correct postures.
Warion teaches that IMU units with accelerometers and gyroscopes are used to provide measurements, estimations, and orientations of those parts to which the IMU unit resides (pages 3-4 of the English translation of Warion).  Such orientations are provided by quaternions (page 4 of the English translation of Warion).  Such units would provide a more complete picture of the directions and orientations of the body parts not in contact with the mat. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use IMU units with accelerometers and gyroscopes along with the mat of Marks since such units would provide a more complete picture of the directions and orientations of the body parts not in contact with the mat and such directions and orientations can be used to provide feedback so as to correct postures, as suggested by Marks.
The combination teaches the use of the sensors from the mat of Marks with the IMU units of Warion so as to provide directions and orientations of the body parts not in contact with the mat and such directions and orientations can be used to provide feedback so as to correct postures.  Hyde teaches that the use of combination of various measurements using a Kalman filter is used to provide a better estimate than one based on one measurement to determine posture (paragraph 0096 of Hyde; see also page 5 of Warion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Kalman filter so as to combine the measurements of the pressure sensors of Mark with the sensor measurements of Warion since it provides a better estimate that those provide by individual or a lesser number of measurements.
With respect to claim 1, the combination teaches or suggests a system to monitor an exercise posture of at least one user comprising:
a mat (the bottom cover 14 of Marks) configured to allow the at least one user to perform at least one exercise; 
a flexible substrate (the sensor layer 16 of Marks) placed on top of the mat (the bottom cover 14 of Marks), wherein the flexible substrate (the sensor layer 16 of Marks) comprises one or more contact sensors connected to each other in a form of a matrix (the sensors in the sensory layer 16 of Marks; paragraph 0040 of Marks), and the one or more contact sensors (the sensors in the sensory layer 16 of Marks; paragraph 0040 of Marks) are configured to generate a contact signal upon making a contact of at least one part of a body of the corresponding at least one user with the mat (the bottom cover 14 of Marks) while performing the at least one exercise on the mat (the bottom cover 14 of Marks); 
a processing subsystem (the processing system 300 of Marks) operatively coupled to the flexible substrate (the sensor layer 16 of Marks), and configured to: receive the contact signal generated by the one or more contact sensors (paragraph 0045 of Marks); receive an angle signal generated by at least one inertial sensor (receiving signals from the gyroscopic sensors of Marks; paragraph 0059 of Marks) upon measuring an angle of the at least one part of the body of the corresponding at least one user when the at least one user makes the contact with the mat (the bottom cover 14 of Marks) while performing the at least one exercise on the mat (the bottom cover 14 of Marks); 
a storage device (the memory 302 of Marks) operatively coupled to the flexible substrate (the sensor layer 16 of Marks) and the processing subsystem (the processing system 300 of Marks), and configured to: store a pre-defined set of exercise posture signals (the stored correct position information provided by yogis; paragraph 0063 of Marks); receive and store the contact signal generated upon making a contact of the at least one part of the body of the corresponding at least one user with the mat (receiving and storing the measurements from the sensors in the sensory layer 16 of Marks); receive and store the angle signal generated upon measuring the angle of the at least one part of the body of the corresponding at least one user when the at least one user makes the contact with the mat (receiving and storing the measurements from the IMU of Warion), 
wherein, the processing subsystem (the processing system 300 of Marks) combines the contact signal and the angle signal to generate a combined signal (using the Kalman filter of Hyde), compares the combined signal with the pre-defined set of exercise posture signals (determining the score of each movement; paragraph 0063 of Marks) and monitors the exercise posture of the at least one user (providing scores of each movement; paragraph 0063 of Marks).
With respect to claim 2, the combination teaches or suggests that the mat (the bottom cover 14 of Marks) comprises a Pilate mat, a yoga mat, a fitness mat or a wellness mat (the bottom cover 14 of Marks used in yoga).
With respect to claim 3, the combination teaches or suggests that the flexible substrate (the sensor layer 16 of Marks) comprises: a first layer fabricated with at least one conducting path (the layer of the wires 212 of Marks), and configured to withstand an electric power within the conducting path; a second layer fabricated with the one or more contact sensors (the layer of the sensors in the sensory layer 16 of Marks; paragraphs 0040-0041 of Marks), wherein the one or more contact sensors (the sensors in the sensory layer 16 of Marks; paragraphs 0040-0041 of Marks) are connected to each other in a form of a matrix; and a third layer (the layer 222 of Marks which can be polyvinyl chloride, thermoplastic elastomer, rubber, ethylene vinyl acetate, polymer resin, cotton, microfiber, polyester, wool, or a moisture absorbent fabric; paragraph 0038 of Marks) fabricated in-between the first layer and the second layer, and configured to insulate the conducting path of the first layer from a matrix connection of the second layer.
With respect to claim 5, the combination teaches or suggests that the processing subsystem (the processing system 300 of Marks) comprises a kalman filter method or a complementary filter method to combine the contact signal with the angle signal (using the Kalman filter of Hyde).
With respect to claim 6, the combination teaches or suggests that the at least one inertial sensor comprises at least one accelerometer sensor, at least one gyroscopic sensor or at least one magnetic sensor (the IMU of Warion).
With respect to claim 7, the combination teaches or suggests that a transmitting module (the communication component 340 of Marks) operatively coupled to the processing subsystem (the processing system 300 of Marks), and configured to transmit the position signal to at least one hand held device (the user device 306 with the mobile component 307 of Marks; paragraphs 0008 and 0049-0052 of Marks).
With respect to claim 8, the combination teaches or suggests a method for monitoring an exercise posture of at least one user comprising: 
storing a pre-defined set of exercise posture signals (the stored correct position information provided by yogis; paragraph 0063 of Marks); 
generating a contact signal upon making a contact of at least one part of the body of the corresponding at least one user with the mat while performing the at least one exercise (generating the measurements from the sensors in the sensory layer 16 of Marks);
receiving an angle signal generated upon measuring the angle of the at least one part of the body of the corresponding at least one user when the at least one user makes the contact with the mat (receiving the measurements from the IMU of Warion); 
combining the contact signal and the angle signal and generating a combined signal (using the Kalman filter of Hyde); 
comparing the combined signal with the pre-defined set of exercise posture signals (determining the score of each movement; paragraph 0063 of Marks); and 
monitoring the exercise posture of the at least one user (providing scores of each movement; paragraph 0063 of Marks).
With respect to claim 9, the combination teaches or suggests transmitting a monitored exercise posture of the at least one user to at least one hand held device (transmitting to the user device 306 with the mobile component 307 of Marks; paragraphs 0008 and 0049-0052 of Marks).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marks, in view of Warion, and further in view of Hyde, and further in view of EP 2574457 (Yeh).
Marks discloses that the sensor layer 16 of Marks can be polyvinyl chloride, thermoplastic elastomer, rubber, ethylene vinyl acetate, polymer resin, cotton, microfiber, polyester, wool, or a moisture absorbent fabric (paragraph 0038 of Marks).  Yeh teaches that EPE is also a suitable material (paragraphs 0014-0016 and claim 1 of Yeh).1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use EPE as the material for the sensor layer 16 since it is a simple substitution of one known element for another to obtain predictable results and/or it provides better protection.
With respect to claim 4, the combination teaches or suggests that the flexible substrate (the sensor layer 16 of Marks) comprises an expanded polyethylene (EPE) sheet (the EPE material of Yeh).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The webpage “Exercise Mat” at page 3 discloses that EPE is a suitable material for exercise mats as well.